Name: Commission Regulation (EEC) No 2150/86 of 9 July 1986 amending Regulation (EEC) No 1185/86 fixing, for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/22 Official Journal of the European Communities 10 . 7. 86 COMMISSION REGULATION (EEC) No 2150/86 of 9 July 1986 amending Regulation (EEC) No 1185/86 fixing, for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal provided for in Article 14 of Regulation (EEC) No 475/86 ; whereas these quantities were fixed by Commis ­ sion Regulation (EEC) No 1 185/86 (4); whereas, however, in the case of oils used for purposes other than human consumption, changes in the demand for castor oil, linseed oil and China-wood oil justify alterations to these quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and quantities of certain products in the oils and fats sector released for consump ­ tion in Spain (') and in particular Article 1 6 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down the general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2) and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (3) provides for the fixing of the quantities of oils and fats to be released for consumption in Spain, the maximum annual volume of imports of such products and the quantity of sunflower seed harvested in Spain which may qualify for compensatory aid as HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1185/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) (d), ' 13 000' is replaced by '20 000'. 2. In Article 2 ( 1 ) (d), ' 13 000' is replaced by '20 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 53, 1 . 3 . 1986, p. 51 . 0 OJ No L 107, 24. 4. 1986, p. 17. (4) OJ No L 107, 24. 4. 1986, p. 28 .